IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-21046
                          Summary Calendar



                      UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

                               versus

                        ADAN CISNEROS-GARZA,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-00-CR-246-1
                      --------------------
                        October 25, 2001

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Adan Cisneros-Garza was convicted of illegal reentry into the

United States in violation of 8 U.S.C. § 1326 after being deported

because of an aggravated felony conviction.       He was sentenced to

fifty-six months in prison followed by three years of supervised

release. The jury found him not guilty of making a false statement

to obtain a passport. Cisneros appeals his conviction and sentence

on several grounds.

     Cisneros first argues that his conviction should be reversed

because the district court improperly admitted evidence of his

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-21046
                                  -2-

prior convictions.   After ruling that the evidence regarding his

prior convictions should have been excluded, the district court

strongly admonished the jury to disregard the convictions except to

the extent that they showed that Cisneros was in the United States

at those times.   The district court renewed this admonition in the

jury instruction by ordering the jury not to consider the stricken

testimony and reminding the jury to base its verdict solely on

legally admissible evidence.

     The jury’s verdicts indicate that it did, in fact, disregard

the improperly admitted evidence.       The jury found Cisneros not

guilty of lying to obtain a passport.    This is the count that goes

to Cisneros’s credibility.    If Cisneros is correct in stating that

the jury   considered the excluded evidence, it probably would not

have believed his testimony that he never lied to obtain a passport

and would have assumed that Cisneros also committed that crime.

     Contrary to Cisneros’s assertion, the credibility of his

testimony that he was born in Brownsville, Texas was irrelevant to

his conviction for illegal reentry.         Cisneros admitted that he

learned that he was born in Brownsville from a man who lived on the

ranch where Cisneros was raised.     Because Cisneros did not have,

and could not have had, any personal knowledge that he was born in

Brownsville, his credibility was not in question on this issue.

Furthermore, Cisneros’s mother, Maria Garza Moya, testified that

she went to Brownsville with her husband in September 1950 for an

unknown reason and stayed in a house “with some people of his.”

Moya stated that while she was in Brownsville, she gave birth to

Cisneros. As soon as they were able, she and her husband took
                                   No. 00-21046
                                        -3-

Cisneros back to Mexico and never applied for a birth certificate

in the United States.       Moya testified that she never told Cisneros

that he was born in Brownsville.

       Thus,   the   court’s   instruction     adequately     neutralized     any

potential prejudice from introducing the prior convictions.                    In

light of the record as a whole, there is no reasonable likelihood

that the jury was prejudiced by the improperly admitted evidence of

Cisneros’s prior convictions.          Therefore, any error caused by the

erroneous admission of that evidence was harmless.                   See United

States v. Asibor, 109 F.3d 1023, 1032 (5th Cir. 1997).

       Cisneros next argues that the district court erred in refusing

to grant him a continuance to authenticate documents upon which his

defense   was    based.      We    review    the   denial   of   a   motion   for

continuance for an abuse of discretion.            United States v. Davis, 61

F.3d   291,    298   (5th   Cir.    1995).     “[T]rial     judges   have   broad

discretion in deciding whether to grant continuances.”                      United

States v. Correa-Ventura, 6 F.3d 1070, 1074 (5th Cir. 1993).

Because our review of the record indicates that the district

court’s ruling was neither arbitrary nor unreasonable, it is

affirmed.      United States v. Hughey, 147 F.3d 423, 431 (5th Cir.

1998).

       Cisneros further argues that the district court should have

instructed the jury that his reasonable but mistaken belief that he

was entitled to enter the United States was a defense to the

illegal reentry charge.        He concedes that this issue is foreclosed

by this court’s precedent in United States v. Trevino-Martinez, 86
                            No. 00-21046
                                 -4-

F.3d 65, 68 (5th Cir. 1996), but raises it to preserve it for

further review.

     Finally, Cisneros points out that the sentence imposed orally

by the district court conflicts with the written judgment.     The

district court orally imposed a three-year term of supervised

release, but the written judgment reflects a four-year term.       A

three-year term of supervised release is the maximum allowed for a

conviction under 8 U.S.C. § 1326, a class C felony.   See 18 U.S.C.

§§ 3559(a)(3) and 3582(b)(2). The sentence pronounced by the court

controls over the sentence in the written judgment.   United States

v. Martinez, 250 F.3d 941, 942 (5th Cir. 2001).       This case is

remanded for the limited purpose of allowing the district court to

amend its written judgment to conform to its oral sentence.   Id.

     CONVICTION AFFIRMED.   REMANDED FOR CORRECTION OF JUDGMENT.